Citation Nr: 1609871	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  14-24 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral plantar fasciitis.

2.  Entitlement to an initial compensable evaluation for eczema of the bilateral shins.

3.  Entitlement to service connection for left elbow epicondylitis, to include left ulnar nerve neuropathy. 

4.  Entitlement to service connection for pain and stiffness in all fingers of both hands.

5.  Entitlement to service connection for lumbar strain, claimed as lower back pain.

6.  Entitlement to service connection for degenerative joint disorder of the bilateral ankles.

7.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected peripheral vestibular disorders.


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to February 2012.

This appeal is before the Board of Veterans' Appeals (Board) from September 2012 and May 2013 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to initial compensable evaluations for bilateral plantar fasciitis and eczema of the bilateral shins are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Left elbow epicondylitis arose in service.

2.  Pain and stiffness in the Veteran's hands and fingers are symptoms of service-connected disabilities for which he is already compensated.

3.  The Veteran does not suffer from a current lumbar spine disability.

4.  The Veteran does not suffer from a current ankle disability.

5.  The Veteran does not suffer from a current diagnosable headache disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left elbow epicondylitis, to include left ulnar nerve neuropathy, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for pain and stiffness in all fingers of both hands have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.14 (2015).

3.  The criteria for service connection for a lumbar strain, claimed as lower back pain, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for degenerative joint disorder of the bilateral ankles have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for migraine headaches, to include as secondary to service-connected peripheral vestibular disorders, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided to the Veteran in February 2012.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  

The Veteran was provided a VA examination of his claimed disabilities in April 2012.  The Board finds that this examination and its associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as arthritis and organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Left Elbow Epicondylitis

The Veteran claims service connection for left elbow epicondylitis, to include left ulnar nerve neuropathy.

Service treatment records reflect that the Veteran underwent electromyography (EMG) in July 2003, a mildly abnormal study which showed a mild chronic left ulnar nerve entrapment neuropathy across the elbow.  In September 2009, he reported left elbow joint pain and was diagnosed with left sided cubital tunnel syndrome and peripheral nerve injury.  When the Veteran was treated and diagnosed with right elbow lateral epicondylitis in July 2011, he reported similar symptoms in his left upper extremity, though not nearly as severe.

The Veteran underwent a general VA examination in April 2012.  He reported having been treated for right elbow epicondylitis, and stated that he suffered similar symptoms in his left elbow.  On physical examination there was no limited motion, painful motion, swelling, or point tenderness.  The examiner gave no anatomic diagnoses for the left elbow.  

Post-retirement treatment records indicate that in April 2013, the Veteran was treated for pain in the hands and fingers.  At that time, he was diagnosed with bilateral epicondylitis, with numbness, pain, and tingling sensations radiating from both elbows to the fingers.  His diagnosis was unchanged in July 2013 when he received treatment specifically for his left elbow. 

In his July 2014 substantive appeal, the Veteran stated that VA erred in denying this claim because he was treated for this disability in service.

The Board finds the evidence weighs in favor of a finding that the Veteran's left elbow epicondylitis arose in service.  While the VA examiner found no current condition, a current diagnosis of epicondylitis in the left elbow is clearly shown in April 2013 post-service treatment records, and symptoms of the disability are evident in service treatment records from July 2003, September 2009, and July 2011.  While the Veteran's service treatment records as a whole focus on the right elbow, this is because the Veteran's disability is more severe in his right elbow.  For these reasons, the Board finds that the evidence weighs in favor of a finding that the Veteran's left elbow epicondylitis arose in service, and service connection is therefore granted.

Fingers

The Veteran claims service connection for pain and stiffness in all fingers of both hands.

Service treatment records reflect that the Veteran suffered a soft tissue injury to his right hand in April 1991, but this appears to have resolved as there was no further treatment.  In April 2003, the Veteran reported numbness in his right hand over the past year.  Motor examination revealed diminished strength in the right abductor pollicis brevis, and he was diagnosed with carpal tunnel syndrome and ulnar nerve entrapment neuropathy.  The Veteran reported hand pain in April 2008 and was diagnosed with osteoarthritis and referred for x-rays.  He again reported pain in the joints of his fingers in February 2009, and he was diagnosed with carpal tunnel syndrome.  April 2009 x-rays were normal with no significant degenerative changes.  The Veteran then reported left hand pain in May 2009 and underwent another EMG.  Based on the results, he was diagnosed with cubital tunnel syndrome and not carpal tunnel syndrome.  A July 2009 record notes bilateral hand discomfort due to bilateral carpal tunnel syndrome.  In July 2011, the Veteran reported hand pain and tingling, specifically weakness and paresthesia in his hands, more intense in the right. He was diagnosed with carpal tunnel syndrome, cubital tunnel syndrome, and lateral epicondylitis.  The distribution of the tingling was not limited to ulnar neurapraxia.  

The Veteran underwent a general VA examination in April 2012.  He reported no incapacitation within the prior twelve months.  The examiner noted that it was unclear from medical records and the Veteran's reports if the stiffness and pain in his fingers is different from his carpal tunnel and cubital tunnel symptoms.  On physical examination there was no limitation of motion or painful motion of the fingers.  The examiner gave no anatomic diagnosis of the right or left hand.

Post-retirement treatment records indicate that in April 2013, the Veteran was treated for pain in the hands and fingers.  At that time, he was diagnosed with bilateral epicondylitis, with numbness, pain, and tingling sensations radiating from both elbows to the fingers.  

In his July 2014 substantive appeal, the Veteran stated that VA erred in denying this claim because he was treated for this disability in service.

The Board finds that the evidence weighs against a finding that pain and stiffness is a disability distinct from the Veteran's other service-connected disabilities.  While the record is clear that the Veteran had consistently reported pain and stiffness in service and after separation, it has almost always been in the context of neuropathy related to his epicondylitis, cubital tunnel syndrome, and carpal tunnel syndrome.  The Board recognizes that in April 2008 the Veteran was diagnosed with osteoarthritis of the hand, but subsequent April 2009 x-rays showed no evidence of arthritis.  Since that time, the Veteran's diagnoses have been limited to disabilities already service-connected, and the April 2012 VA examiner could not identify any separate pathology.  Pain alone, in and of itself, is not a disability for purposes of awarding service connection benefits.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Furthermore, the rating criteria for the Veteran's nerve conditions explicitly contemplate symptoms of pain, numbness, and paralysis extending to the hands and fingers.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8516 and 8515.  Additional compensation for these symptoms would therefore constitute unlawful pyramiding.  See 38 C.F.R. § 4.14.  For these reasons, the Board finds that the evidence weighs in favor of a finding that pain and stiffness in the Veteran's hands and fingers are symptoms of service-connected disabilities for which he is already compensated.  Service connection must therefore be denied.

Lumbar Spine

The Veteran claims service connection for a lumbar strain, claimed as lower back pain.

Service treatment records reflect that in June 2009 the Veteran reported left lower back pain with muscle spasm since the prior year.  He was diagnosed with lower back pain.  June 2009 x-rays were normal.  A July 2009 record noted lower back pain caused by liver/renal cysts.  At a December 2011 periodic health assessment he reported lower back pain.  In the report of medical history accompanying his January 2012 separation examination, he reported having experienced recurrent back pain.

The Veteran underwent a general VA examination in April 2012.  He reported no incapacitation within the past twelve months.  On physical examination there was no limited motion, painful motion, spinous process tenderness, or paravertebral muscle spasm.  Straight leg testing was negative bilaterally.  Associated x-rays of the lumbar spine were normal.  The examiner diagnosed a resolved lumbar strain.

In his July 2014 substantive appeal, the Veteran stated that VA erred in denying this claim because he was treated for this disability in service.

The Board finds that the evidence weighs against a finding of a current lumbar spine disability.  The April 2012 VA examination revealed no objective evidence of a lumbar spine disability, and the Veteran has not described any current symptoms.  The examiner concluded that the Veteran had suffered from a lumbar strain that had resolved, and the Board finds this diagnosis highly probative, as there are no treatment records indicating that the Veteran has been treated for back pain since 2009.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence does not establish a current lumbar spine disability and service connection must therefore be denied.

Ankles

The Veteran claims service connection for degenerative joint disorder of both ankles.

Service treatment records show that the Veteran was treated for tarsal tunnel syndrome in October 2003 and October 2004.  He was treated again for tarsal tunnel syndrome with possible degenerative joint disease of the right ankle in April 2005.  In the report of medical history accompanying his January 2012 separation examination, he reported a history of ankle joint pain.

The Veteran underwent a general VA examination in April 2012.  He denied swelling, ecchymosis, or use of assistive devices.  He reported no physical incapacitation within the prior twelve months.  On physical examination there was no limited motion, painful motion, swelling, ecchymosis, crepitus, or instability.  Associated x-rays of the ankles were normal and found no arthritis.  The examiner gave no anatomic diagnosis of the right or left ankle.  

In his July 2014 substantive appeal, the Veteran stated that VA erred in denying this claim because he was treated for this disability in service.

The Board finds that the evidence weighs against a finding of a current ankle disability.  The April 2012 VA examination revealed no objective evidence of any ankle disability, and the Veteran has not described any current symptoms.  X-rays showed no evidence of degenerative joint disease.  The examiner diagnosed no current ankle disability, and the Board finds this diagnosis highly probative, as there are no treatment records indicating that the Veteran has been treated for ankle pain since 2005.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence does not establish a current ankle disability and service connection must therefore be denied.

Migraine Headaches

The Veteran claims service connection for headaches.

Service treatment records reflect that in May 2008 the Veteran reported sharp and stabbing bifrontal headaches.  He had suffered a headache for a few hours almost every day for the prior two months.  He was diagnosed with headache syndrome.  In October 2008 the Veteran reported dull, aching headaches on the left side of the forehead, without aura.  There were no gastrointestinal symptoms, but there was occasional mild nausea.  His chief complaint at the time was vertigo, and he was diagnosed with vertigo and headaches.  The Veteran denied headaches in a July 2009 treatment record.  In the report of medical history accompanying his January 2012 separation examination, he reported having experienced frequent or severe headaches, specifically as connected to vertigo.

The Veteran underwent a general VA examination in April 2012.  He reported headaches in service associated with his vertigo episode.  He reported a frontal or bitemporal headache approximately once per month.  The condition caused no incapacitation within the prior twelve months.  The examiner diagnosed no chronic headache syndrome.

In his July 2014 substantive appeal, the Veteran stated that VA erred in denying this claim because he was treated for this disability in service.

The Board finds that the evidence weighs against a finding of a current headache disability.  The April 2012 VA examiner diagnosed no chronic headache disability, and the Board finds this diagnosis highly probative, as there are no treatment records indicating that the Veteran has been treated for headaches since 2009.  The Veteran has never been diagnosed with migraines or any other chronic headache disorder.  The Board recognizes that the Veteran has reported headache pain, but pain alone, in and of itself, is not a disability for purposes of awarding service connection benefits.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  There is no evidence in the record diagnosing an underlying pathology for the Veteran's headaches.  While there is some speculation on the part of the Veteran's physicians that his headaches may be related to his service-connected vertigo, there has been no such definitive diagnosis and the correlation to vertigo is inconsistent with the Veteran's prior reports of headaches.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence does not establish a current headache disability and service connection must therefore be denied.



ORDER

Service connection for left elbow epicondylitis, to include left ulnar nerve neuropathy, is granted.

Service connection for pain and stiffness in all fingers of both hands is denied.

Service connection for a lumbar strain, claimed as lower back pain, is denied.

Service connection for degenerative joint disorder of the bilateral ankles is denied.

Service connection for migraine headaches, to include as secondary to service-connected peripheral vestibular disorders, is denied.


REMAND

The Veteran seeks initial compensable evaluations for bilateral plantar fasciitis and eczema of the bilateral shins.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Bilateral Plantar Fasciitis

Plantar fasciitis is rated as a foot injury under 38 C.F.R. § 4.72, Diagnostic Code 5284.  Under this code, a moderate foot injury warrants a 10 percent rating, a moderately severe foot injury warrants a 20 percent rating, a severe foot injury warrants a 30 percent rating, and actual loss of use of the foot warrants a 40 percent rating.  

The Veteran underwent a VA examination in April 2012.  He denied swelling or ecchymosis.  He reported no incapacitation within the prior twelve months.  On physical examination, there was no tenderness to palpation on the plantar surfaces, metatarsal heads, or calcaneal surfaces of either foot.  The examiner diagnosed bilateral plantar fasciitis.  

Post-retirement treatment records indicate that in April 2013 the Veteran was treated for his plantar fasciitis.  He reported heel pain, greater in the right.  Pain worsened with weight-bearing.  He was treated with injections.

In his July 2014 substantive appeal, the Veteran reported that his plantar fasciitis should be rated higher because his symptoms are moderate, not mild.

The Board finds insufficient medical evidence to render a decision on the severity of the Veteran's plantar fasciitis.  The only evidence reflective of the Veteran's current condition is the April 2012 VA examination and a single treatment record in April 2013.  While both of these reflect reports of pain, neither gives any indication of the relative severity of the Veteran's disability.  In particular, the VA examination is primarily focused on the existence of the disability in order to establish eligibility for service connection.  While the examination report is sufficient for that purpose, there is nothing in the report reflective of the severity of the disability.  The Board therefore finds that remand is necessary for a new examination.


Eczema of the Bilateral Shins

The Veteran's eczema is rated under 38 C.F.R. § 4.118, Diagnostic Code 7806.  His current noncompensable rating is warranted for less than 5 percent of the entire body or exposed areas affected, and no more than topical therapy required during the past 12 month period.  A 10 percent rating is warranted for at least 5 percent but less than 20 percent of the entire body or exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12 month period.  A 30 percent rating is warranted for 20 to 40 percent of the entire body or exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more but not constantly during the past 12 month period.  A 60 percent rating is warranted for more than 40 percent of the entire body or exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12 month period.

The United States Court of Appeals for Veterans Claims (Court) recently decided a case interpreting Diagnostic Code 7806.  Johnson v. McDonald, No. 14-2778 (Vet. App. Mar. 1, 2016).  The Court reversed and remanded a Board decision that considered topical therapy to be excluded from the definition of systemic therapy.  The Court noted that some topical therapy, such as a nicotine patch, could be considered systemic due to its effect on the entire body.  The Court thus held that under the wording of Diagnostic Code 7806, systemic therapy can include corticosteroids without any limitation as to whether such use is oral or parenteral as opposed to topical.

Alternatively, eczema may be rated as a scar under alternate Diagnostic Codes as follows:  

Deep nonlinear scars are rated under 38 C.F.R. § 4.118, Diagnostic Code 7801.  A 10 percent rating is warranted for scarred areas of 39 to 77 square centimeters, a 20 percent rating is warranted for scarred areas of 77 to 465 square centimeters, a 30 percent rating is warranted for scarred areas of 465 to 929 square centimeters, and a 40 percent rating is warranted for scarred areas greater than 929 square centimeters.  

Superficial nonlinear scars are rated under 38 C.F.R. § 4.118, Diagnostic Code 7802.  A maximum 10 percent rating is warranted for scarred areas greater than 929 square centimeters.

Unstable or painful scars are rated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  A 10 percent rating is warranted for 1 or 2 such scars, a 20 percent rating is warranted for 3 or 4 such scars, and a 30 percent rating is warranted for 5 or more such scars.

The Veteran underwent a VA examination in April 2012.  The original examination report omitted discussion of eczema; the examiner remedied this omission in a January 2013 addendum.  The Veteran reported eczema which he treats with topical hydrocortisone approximately 25 days per month.  On physical examination, the right shin exhibited an area of 6 cm by 8 cm with non-confluent patches or erythema and the left shin exhibited a similar area 3 cm by 5 cm.  The actual area of erythema was approximated at 3 cm squared on the right and 2 cm squared on the left.  The examiner diagnosed eczema.  In April 2013, in response to a clarifying question from the RO, the examiner stated that the affected areas constituted less than 5 percent of both exposed areas and total body surface area.

In his July 2014 substantive appeal, the Veteran stated that a higher rating is warranted because of continuous treatment with corticosteroids since 2003.  He specifically identified hydrocortisone, triamcinolone acetonide, and hydrocerin.  

The Board finds that remand is necessary to determine the required treatment for the Veteran's eczema.  Specifically, in accordance with VA procedures prior to the Johnson decision, the April 2012 VA examination report does not further comment upon the Veteran's reported use of topical treatment for his eczema.  The Veteran identified the treatments he uses, but neither the Veteran nor the Board has the necessary medical expertise to determine whether these drugs are systemic corticosteroids.  Remand is therefore necessary for a medical opinion to determine whether the topical treatments used by the Veteran are systemic corticosteroids.  If the examiner determines that such treatments are systemic corticosteroids, a second opinion is needed as to whether and to what extent the Veteran's eczema currently requires such treatment.  The Board notes that while, as the Veteran states, these topical treatments are listed as active medications in his treatment records, the last date given in the records that he refilled his prescription was in October 2011.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

2.  Schedule the Veteran for a VA examination to determine the level of severity of his bilateral plantar fasciitis.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  The claims file must be reviewed by the examiner.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Schedule the Veteran for a VA examination to determine the level of severity of his eczema of the bilateral shins.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  Specifically, the examiner must provide an opinion as to (1) whether any topical treatments used by the Veteran have systemic effect and/or can be considered systemic corticosteroids, and, if so, (2) to what extent the Veteran's eczema requires such treatment, in accordance with the rating criteria.  The claims file must be reviewed by the examiner.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


